UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended March 31, 2009. OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-129919 CS Financing Corporation (Exact name of small business issuer as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 20-3345780 (I.R.S. Employer Identification No.) 21 Tamal Vista Blvd., Suite 230 Corte Madera, California 94925 (Address of principal executive offices) Issuer’s Telephone Number:(415) 927-7302 Securities registered pursuant to Section12(g) of the Act: Five Year Notes – Series A Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes TNo £ * Indicate by check mark whether the registrant is a large-accelerated filer, an accelerated filer, a non-acceleratedfiler or a smaller reporting company.See the definitions of "acceleratedfiler," "largeaccelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:The number of shares outstanding of the Registrant’s common stock as of May 14, 2009, was Transitional Small Business Disclosure Format (check one):Yes £No T *Excludes filings on Form 8-K as provided in Rule 144(c)(i) under the Securities Act of 1933, as amended. CS Financing Corporation TABLE OF CONTENTS Financial Statements Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Notes to Financial Statements F-5 F-1 CS Financing Corporation BALANCE SHEETS As of ASSETS March 31, 2009 (Unaudited) December 31, 2008 (Audited) CURRENT ASSETS Cash and cash equivalents $246,823 $843,456 Prepaid insurance 42,109 60,156 Prepaid expenses 6,000 - Interest receivable, net 285,378 209,613 Total current assets 580,310 1,113,225 Property and equipment, net 28,314 30,567 Investment in notes receivable, net 2,068,485 2,008,485 Debt placement costs, net 915,368 937,565 Deferred issuance costs 498,147 471,566 Deposit 3,615 3,615 Loan origination costs, net 12,333 13,333 Total assets $4,106,572 $4,578,356 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $239,531 $219,155 Accrued interest 41,375 41,375 Capital lease obligation - current portion 1,475 1,433 Note payable - current portion 19,758 39,128 Total current liabilities 302,139 301,091 LONG TERM LIABILITIES Capital lease obligation - 239 Notes - Series A payable 9,930,000 9,930,000 Total liabilities 10,232,139 10,231,330 STOCKHOLDERS' DEFICIT Preferred Stock, $.01 par value, Preferred A, 6,750,000 shares authorized; Series B, 9,000,000 shares authorized; unclassified 9,250,000 shares authorized; none issued - - Common stock, $.01 par value, 70,000,000 shares authorized; 31,095,932 and 31,022,099 shares issued and outstanding at March 31, 2009 and December 31, 2008, respectively 310,959 310,221 Additional paid-in capital 141,718 141,256 Accumulated deficit (6,578,244) (6,104,451) Total stockholders' deficit (6,125,567) (5,652,974) Total liabilities and stockholders' deficit $4,106,572 $4,578,356 The accompanying notes are an integral part of these financial statements F-2 CS Financing Corporation STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, 2009 For the Three Months Ended March 31, 2008 INTEREST AND FEE INCOME $76,580 $180,437 OPERATING EXPENSES Insurance 29,704 22,500 Payroll 47,336 171,829 Professional fees 14,205 32,147 Interest expense 271,245 190,008 Other 187,883 78,136 Total operating expenses 550,373 494,620 Operating Loss $(473,793) $(314,183) Net Loss $(473,793) $(314,183) Basic and diluted loss per common stock $(0.02) $(0.01) Weighted average basic and diluted shares outstanding 31,022,099 29,250,000 The accompanying notes are an integral part of these financial statements F-3 STATEMENTS OF CASH FLOW (Unaudited) For the Three Months Ended March 31, 2009 For the Three Months Ended March 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $(473,793) $(314,183) Adjustments to reconcile net loss to cash flows from operating activities Depreciation 2,253 2,103 Amortization of debt fees 23,346 17,345 Allowance in investment in notes receivable and interest receivable - - Amortization of prepaid expenses - - Changes in operating assets and liabilities Change in interest receivable (75,765) (130,119) Change in prepaid insurance 18,047 22,500 Change in prepaids and other current assets (6,000) 4,500 Change in accounts payable and accrued liabilities 20,376 (92,386) Change in salaries - (27,778) Change in accrued interest - 375 Net cash flows used in operating activities (491,536) (517,643) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of notes receivable investment (60,000) (478,000) Purchase of fixed assets - (12,500) Net cash flows used in investing activities (60,000) (490,500) CASH FLOWS FROM FINANCING ACTIVITIES Payments for debt placement costs (149) (12,534) Proceeds from Notes - Series A payable - 90,000 Principal payments on capital lease obligations (197) (201) Common stock issuance 1,200 - Deferred issuance costs (26,581) - Principal payments on note payable (19,370) (23,736) Net cash flows from financing activities (45,097) 53,529 Net Change in Cash and Cash Equivalents (596,633) (954,614) Cash and Cash Equivalents - Beginning of Period 843,456 2,488,784 Cash and Cash Equivalents - End of Period 246,823 1,534,170 Supplemental disclosure of cash flow information: Cash paid for Interest $266,687 $172,288 Cash paid for income taxes $- $- The accompanying notes are an integral part of these financial statements F-4 CS Financing Corporation NOTES TO FINANCIAL STATEMENTS NOTE 1 – Nature of Operations and Summary of Significant Accounting Policies Nature of Operations CS Financing Corporation (the Company), a wholly owned subsidiary of Capital Solutions Management, LP (Capital Solutions), was incorporated in Delaware on August 19, 2005.The Company makes, purchases and services mezzanine loans and invests in financing mezzanine real estate lenders making such mezzanine real estate loans in the United States from proceeds of the Company’s offering of Five Year Notes-Series A (the “Notes Offering”).The company has authorized 25,000,000 shares of preferred stock and is in the process of raising capital in connection with the issuance of the preferred stock offering. Condensed Financial Statements The accompanying condensed unaudited financial statements of the Company have been prepared in accordance with U.S. generally accepted accounting principles for interim financial statements and pursuant to the rules and regulations of the U.S. Securities and Exchange Commission. In the opinion of management, the accompanying unaudited financial statements reflect all adjustments consisting of normal recurring adjustments necessary for a fair presentation of its financial position and results of operations. Interim results of operations are not necessarily indicative of the results that may be achieved for the full year. The financial statements and related notes do not include all information and footnotes required by U.S. generally accepted accounting principles for annual reports. This quarterly report should be read in conjunction with the financial statements included in the Company’s initial report on Form 10-K filed on March 31, 2009 with the U.S. Securities and Exchange Commission for the year ended December 31, 2008. Management Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include interest-bearing and non-interest-bearing bank deposits, money market accounts, short-term certificates of deposit with original maturities of three months or less, and short-term instruments with a liquidation provision of one month or less. Property and Equipment Property and equipment are stated at cost, net of accumulated depreciation and amortization.Depreciation is provided using the straight-line method over the estimated useful lives of the related assets, generally three to seven years.Amortization on capital leases is over the lesser of the estimated useful life or the term of the lease.Expenditures for repairs and maintenance are charged to operations as incurred.We periodically evaluate whether events and circumstances have occurred that may warrant revision of the estimated useful lives of fixed assets or whether the remaining balance of fixed assets should be evaluated for possible impairment.We use an estimate of the related undiscounted cash flows over the remaining life of the fixed assets in measuring their recoverability. Revenue Recognition Interest is recognized as revenue when earned according to the terms of the loans, using the effective interest method.We do not accrue interest income on loans once they are determined to be non-performing.A loan is considered non-performing:(1) when, based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement; or (2) when the payment of interest is 90 days past due. Cash receipts will be allocated to interest income, except when such payments are specifically designated by the terms of the loan as principal reduction or when management does not believe our investment in the loan is fully recoverable. Investments in Real Estate Loans We may from time to time acquire or sell investments in real estate loans from or to our manager or other related parties pursuant to the terms of our Management Agreement without a premium.The primary purpose is to either free up capital to provide liquidity for various reasons, such as loan diversification, or place excess capital in investments to maximize the use of our capital.Selling or buying loans allows us to diversify our loan portfolio within these parameters.Due to the short-term nature of the loans we make and the similarity of interest rates in loans we normally would invest in, the fair value of a loan typically approximates its carrying value.Accordingly, discounts or premiums typically do not apply upon sales of loans and therefore, generally no gain or loss is recorded on these transactions, regardless of whether to a related or unrelated party. Investments in real estate loans are generally secured by deeds of trust or mortgages.Generally, our real estate loans require interest only payments with a balloon payment of the principal at maturity.We have also made loans that defer interest and principal until maturity.We have both the intent and ability to hold real estate loans until maturity and therefore, real estate loans are classified and accounted for as held for investment and are carried at amortized cost.Loans sold to or purchased from affiliates are accounted for at the principal balance and no gain or loss is recognized by us or any affiliate. Loan-to-value ratios are initially based on appraisals obtained at the time of loan origination and are updated, when new appraisals are received, to reflect subsequent changes in value estimates.Such appraisals are generally dated within 12 months of the date of loan origination and may be commissioned by the borrower. Allowance for Loan Losses We maintain an allowance for loan losses on our investments in real estate loans for estimated credit impairment.Management’s estimate of losses is based on a number of factors including the types and dollar amounts of loans in the portfolio, adverse situations that may affect the borrower’s ability to repay, prevailing economic conditions and the underlying collateral securing the loan.Additions to the allowance are provided through a charge to earnings and are based on an assessment of certain factors, which may indicate estimated losses on the loans.Actual losses on loans are recorded as a charge-off or a reduction to the allowance for loan losses.Generally, subsequent recoveries of amounts previously charged off are added back to the allowance and included as income. Estimating allowances for loan losses requires significant judgment about the underlying collateral, including liquidation value, condition of the collateral, competency and cooperation of the related borrower and specific legal issues that affect loan collections or taking possession of the property. Additional facts and circumstances may be discovered as we continue our efforts in the collection and foreclosure processes.This additional information often causes management to reassess its estimates.Circumstances that may cause significant changes in our estimated allowance include, but are not limited to: · Changes in the level and trends relating to non-performing receivables including past due interest payments and past due principal payments; · Declines in real estate market conditions, which can cause a decrease in expected market value; · Discovery of undisclosed lines (including but not limited to, community improvement bonds, easements and delinquent property taxes); · Lack of progress on real estate developments after we advance funds.We will customarily monitor progress of real estate developments and approve loan advances.After further inspection of the related property, progress on construction occasionally does not substantiate an increase in value to support the related loan advances · Unanticipated legal or business issues that may arise subsequent to loan origination or loan advances or upon the sale of foreclosed property · Appraisals, which are only opinions of value at the time of the appraisal, may not accurately reflect the current value of the property. The Company considers a loan to be impaired when based on current information and events, it is probable that Company will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest or principal is 90 days past due. Fair
